894 N.E.2d 762 (2008)
PEOPLE State of Illinois, petitioner,
v.
Ronald ROSENTHAL, respondent.
No. 106761.
Supreme Court of Illinois.
September 24, 2008.
In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its opinion in People v. Rosenthal, 383 Ill.App.3d 32, 321 Ill. Dec. 414, 889 N.E.2d 679 (2008), and consider whether, pursuant to the authority in People v. Knaff, 196 Ill. 2d 460, 478, 256 Ill. Dec. 881, 752 N.E.2d 1123 (2001), citing People v. Williams, 267 Ill.App.3d 870, 879-80, 204 Ill. Dec. 913, 642 N.E.2d 814 (1994), conviction and remand to the trial court for sentencing on aggravated *763 battery with a firearm as a lesser included offense of felony murder is appropriate.